DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to the communication filed on 16 December 2020, claims 1-3, 5-9, 11-16, and 18-23 are presently pending in the application, of which, claims 1, 7, and 14 are presented in independent form. Claims 4, 10, and 17 were previously cancelled. Claims 21-23 were newly added.

Response to Remarks/Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action, mailed 26 March 2021, is persuasive and, therefore, the finality of that action is withdrawn. This Office Action corrects the deficiencies in the previous Office Action.

Applicant’s arguments, filed 16 December 2020, with respect to claims 1-3, 5-9, 11-16, and 18-20 have been fully considered by they are not persuasive. The Applicant argues:
	(1) Denny does not teach or suggest “...returning, from the search service, the one or more centextuaiized search results responsive to the searching operation, each
respective contextualized search result including a reference to the respective content associated with the respective contextualized search result, one or more application identifiers identifying the application, and one or more action identifiers identifying an action designated to be performed by the application on the respective content associated with the respective contextualized search result” as recited in independent claim 1 and similarly in independent claims 7 and 14, respectively.
The Examiner disagrees. Denny teaches returning, from the search service, the one or more contextualized search results responsive to the searching operation (e.g. Denny, see paragraph [0024], which discloses based on a user request, the receiving component transmits such a request to the search engine (e.g. search service), upon which one or more video content items or images responding to the input requests are returned. See further paragraph [0025], where the receiving component may also return query suggestions based upon the request or search query terms. The Examiner interprets the query suggestions results as contextualized results based in part on the query search terms.), each respective contextualized search result including a reference to the respective content associated with the respective contextualized search result (e.g. Denney, see paragraphs [0026-0029], which discloses keywords from the search query may be utilized to develop one or more textual query suggestions. For example a query search input by a user for video by a particular artists may lead to query suggestions for videos for related artists. For example a search query input by a user for ‘Britney Spears,’ may trigger the query suggestions of videos for related artists, such as ‘Madonna,’ and ‘Christina Aguilera.’ The Examiner notes that the contextual search query is an instance of a particular artist and one or more reference may be made to additional contextualized results, and references the particular artist.), one or more application identifier Identifying the application (e.g. Denney, see paragraph [0029], which discloses a video preview generation component (e.g. one or more application), that is configured to generate a video preview of the video content item generated from the query suggestions), and one or more action identifier (e.g. Denney, see paragraph [0013], where the user interface includes one or more video items as search results in response to the input query, where the video item may be in response to one or more user action items. See additional paragraph [0034], where the video preview may be presented only upon detection of particular user actions, or any combination thereof, clearly indicating a presence of an action identifier that is tagged to the video search result.) identifying an action designated to be performed by the application on the respective content (e.g. Denney, see paragraph [0035], where control buttons are presented in response to a user action, where the control buttons allow the user the ability to control the video preview, thereby establishing an action that could be performed on the respective content.) associated with the respective contextualized search result (e.g. Denney, see paragraph [0035-0035], which discloses the video preview may be presented in associated with the corresponding video item (e.g. contextualized search result) upon presentation of the web page presented in response to the user request for information, may be presented only upon detection of particular user actions, or any combination thereof. For example, user actions may include a mouse over at least a portion of the video content item or representation of a video content item, or a selection of a selectable portion of the video content item.) 

Applicant’s amendments directed to newly added claims 21-23 have been incorporated into the rejection below.

No other argument was presented by the Applicant and therefore the Examiner maintains the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Denney, Justin, et al (U.S. 2009/0327236 and known hereinafter as Denney).

As per claim 1, Denney teaches a method comprising:
receiving, at a processor device, at least one portion of a search query by a search service (e.g. Denney, see paragraph [0025], which discloses a receiving component is configured for receiving the search query entered by a user and determines query suggestions based upon the request or search query terms. A query suggestion is a possible search query or request that a user may choose to have performed. The Examiner notes that a portion of a search query may be search query term(s) the user is or has entered. See further paragraph [0028], where it will be appreciated that the search performed for the one or more query suggestions may be a complete search or a partial search returning only a few results.);
searching, by the search service, at least one index associated with content accessible through an application based on the at least one portion of the search query to provide one or more contextualized search results associated with the content accessible through the application (e.g. Denney, see paragraph [0024], which discloses the search engine parses the received search query into one or more search terms/phrases and compares the search terms/phrases to a search index associated with a data store. ); and 
returning, from the search service, the one or more contextualized search results responsive to the searching operation, each respective contextualized search result including a reference to the respective content associated with the respective contextualized search result (e.g. Denney, see paragraphs [0026-0029], which discloses keywords from the search query may be utilized to develop one or more textual query suggestions. For example a query search input by a user for video by a particular artists may lead to query suggestions for videos for related artists. For example a search query input by a user for ‘Britney Spears,’ may trigger the query suggestions of videos for related artists, such as ‘Madonna,’ and ‘Christina Aguilera.’ The Examiner notes that the contextual search query is an instance of a particular artist and one or more reference may be made to additional contextualized results, and references the particular artist.), one or more application identifier Identifying the application (e.g. Denney, see paragraph [0029], which discloses a video preview generation component (e.g. one or more application), that is configured to generate a video preview of the video content item generated from the query suggestions), and one or more action identifier identifying an action designated to be performed by the application on the respective content associated with the respective contextualized search result (e.g. Denney, see paragraph [0034-0035], which discloses the video preview may be presented in associated with the corresponding video item (e.g. contextualized search result) upon presentation of the web page presented in response to the user request for information, may be presented only upon detection of particular user actions, or any combination thereof. For example, user actions may include a mouse over at least a portion of the video content item or representation of a video content item, or a selection of a selectable portion of the video content item.) .

As per claim 7, Denney teaches one or more tangible computer-readable storage media encoding computer-executable instructions for executing on a computer system a computer process, the computer process comprising:
searching, by the search service, at least one index associated with content accessible through an application based on the at least one portion of a search query to provide one or more contextualized search results associated with the content accessible through the application (e.g. Denney, see paragraph [0024], which discloses the search engine parses the received search query into one or more search terms/phrases and compares the search terms/phrases to a search index associated with a data store. ); and 
returning, from the search service, the one or more contextualized search results responsive to the searching operation, each respective contextualized search result including a reference to the respective content associated with the respective contextualized search result (e.g. Denney, see paragraphs [0026-0029], which discloses keywords from the search query may be utilized to develop one or more textual query suggestions. For example a query search input by a user for video by a particular artists may lead to query suggestions for videos for related artists. For example a search query input by a user for ‘Britney Spears,’ may trigger the query suggestions of videos for related artists, such as ‘Madonna,’ and ‘Christina Aguilera.’ The Examiner notes that the contextual search query is an instance of a particular artist and one or more reference may be made to additional contextualized results, and references the particular artist.), one or more application identifier Identifying the application (e.g. Denney, see paragraph [0029], which discloses a video preview generation component (e.g. one or more application), that is configured to generate a video preview of the video content item generated from the query suggestions), and one or more action identifier identifying an action designated to be performed by the application on the respective content associated with the respective contextualized search result (e.g. Denney, see paragraph [0034-0035], which discloses the video preview may be presented in associated with the corresponding video item (e.g. contextualized search result) upon presentation of the web page presented in response to the user request for information, may be presented only upon detection of particular user actions, or any combination thereof. For example, user actions may include a mouse over at least a portion of the video content item or representation of a video content item, or a selection of a selectable portion of the video content item.) .

As per claim 14, Denney teaches a system comprising:
one or more memory devices (Denney, see Figure 1 which discloses one or more memory.); 
one or more processor devices (Denney, see Figure 1 which discloses one or more processor.);
a search service stored in at least one of the one or more memory devices and executable by at least one of the one or more processing device (Denney, see Figure 1) that searches at least one index reference content accessible through an application based on at least one portion of a search query to provide one or more contextualized search results associated with the content accessible through the application (e.g. Denney, see paragraph [0024], which discloses the search engine parses the received search query into one or more search terms/phrases and compares the search terms/phrases to a search index associated with a data store. ); and 
returning, from the search service, the one or more contextualized search results responsive to the searching operation, each respective contextualized search result including a reference to the respective content associated with the respective contextualized search result (e.g. Denney, see paragraphs [0026-0029], which discloses keywords from the search query may be utilized to develop one or more textual query suggestions. For example a query search input by a user for video by a particular artists may lead to query suggestions for videos for related artists. For example a search query input by a user for ‘Britney Spears,’ may trigger the query suggestions of videos for related artists, such as ‘Madonna,’ and ‘Christina Aguilera.’ The Examiner notes that the contextual search query is an instance of a particular artist and one or more reference may be made to additional contextualized results, and references the particular artist.), one or more application identifier Identifying the application (e.g. Denney, see paragraph [0029], which discloses a video preview generation component (e.g. one or more application), that is configured to generate a video preview of the video content item generated from the query suggestions), and one or more action identifier identifying an action designated to be performed by the application on the respective content associated with the respective contextualized search result (e.g. Denney, see paragraph [0034-0035], which discloses the video preview may be presented in associated with the corresponding video item (e.g. contextualized search result) upon presentation of the web page presented in response to the user request for information, may be presented only upon detection of particular user actions, or any combination thereof. For example, user actions may include a mouse over at least a portion of the video content item or representation of a video content item, or a selection of a selectable portion of the video content item.) .

As per claims 2, 8, and 15, Denney teaches the method of claim 1, the one or more tangible computer-readable storage media of claim 7, and the system of claim 14, respectively, wherein the application identifiers identify the application to be launched by a client system for operation on the content, the at least a portion of the search query being received by the search service from the client system (e.g. Denney, see paragraph [0034-0035], which discloses the video preview may be presented in associated with the corresponding video item (e.g. contextualized search result) upon presentation of the web page presented in response to the user request for information, may be presented only upon detection of particular user actions, or any combination thereof. For example, user actions may include a mouse over at least a portion of the video content item or representation of a video content item, or a selection of a selectable portion of the video content item.).

As per claims 3, 9, and 16, Denney teaches the method of claim 1, the one or more tangible computer-readable storage media of claim 7, and the system of claim 14, respectively, further comprising:
ranking the contextualized search results associated with the application with other search results from at least one other search of other content based on the search query, prior to the returning operation (e.g. Denney, see paragraph [0037], which discloses video content items (e.g. contextualized search results) may have been indexed (e.g. The Examiner notes the indexed may be indexed based on a ranking criteria), where the index may have been search results of a query from another user or popular query suggestions.).

As per claims 5, 11, and 18, Denney teaches the method of claim 1, the one or more tangible computer-readable storage media of claim 7, and the system of claim 14, respectively, wherein the searching operation searches for application content, and further comprising:
searching by the search service at least one index associated with Web content (e.g. Denney, see paragraph [0024], which discloses the search engine parses the received search query into one or more search terms/phrases and compares the search terms/phrases to a search index associated with a data store. );  and
(e.g. Denney, see paragraph [0037], which discloses video content items (e.g. contextualized search results) may have been indexed (e.g. The Examiner notes the indexed may be indexed based on a ranking criteria), where the index may have been search results of a query from another user or popular query suggestions.).

As per claims 6, 12, and 19, Denney teaches the method of claim 1, the one or more tangible computer-readable storage media of claim 7, and the system of claim 14, respectively, wherein contextualized search results include ranking data to allow subsequently integrated ranking by a client system of the contextualized search results associated with the application among search results from a local search context to provide integrated search results of different search contexts (e.g. Denney, see paragraph [0037], which discloses video content items (e.g. contextualized search results) may have been indexed (e.g. The Examiner notes the indexed may be indexed based on a ranking criteria), where the index may have been search results of a query from another user or popular query suggestions.).

As per claims 13 and 20, Denney teaches the one or more tangible computer-readable storage media of claim 7 and the system of claim 14, respectively, wherein the at least a portion of the search query is received from a client system by the search (e.g. Denney, see paragraph [0025], which discloses a receiving component is configured for receiving the search query entered by a user and determines query suggestions based upon the request or search query terms. A query suggestion is a possible search query or request that a user may choose to have performed. The Examiner notes that a portion of a search query may be search query term(s) the user is or has entered. See further paragraph [0028], where it will be appreciated that the search performed for the one or more query suggestions may be a complete search or a partial search returning only a few results.).

	As per claim 21, Denney teaches the method of claim 1, further comprising:
providing, by the search service, one or more grouping parameters for the one or more contextualized search results, the one or more grouping parameters specifying at least two categories for grouping of individual contextualized search results when displayed by a client system (e.g. Denney, see paragraphs [0026-0029], which discloses keywords from the search query may be utilized to develop one or more textual query suggestions. For example a query search input by a user for video by a particular artists may lead to query suggestions for videos for related artists. For example a search query input by a user for ‘Britney Spears,’ may trigger the query suggestions of videos for related artists, such as ‘Madonna,’ and ‘Christina Aguilera.’ The Examiner notes that the contextual search query is an instance of a particular artist and one or more reference may be made to additional contextualized results, and references the particular artist.).

	As per claim 22, Denney teaches the method of claim 21, further comprising:
identifying a searching user that provides the at least one portion of the search query (e.g. Denny, see paragraph [0024], which discloses based on a user request, the receiving ; and
determining the one or more grouping parameters based at least on preferences associated with the searching user (e.g. Denney, see paragraph [0034-0035], which discloses the video preview may be presented in associated with the corresponding video item (e.g. contextualized search result) upon presentation of the web page presented in response to the user request for information, may be presented only upon detection of particular user actions, or any combination thereof. For example, user actions may include a mouse over at least a portion of the video content item or representation of a video content item, or a selection of a selectable portion of the video content item.).

	As per claim 23, Denney teaches the method of claim 1, wherein a particular contextualized search result includes a reference to a particular media item, an identifier of a particular media playback application (e.g. Denney, see paragraph [0029], which discloses a video preview generation component (e.g. one or more application), that is configured to generate a video preview of the video content item generated from the query suggestions), and a particular action identifier designating the particular media item to be played by the particular media playback application (e.g. Denney, see paragraph [0035], where control buttons are presented in response to a user action, where the control buttons allow the user the ability to control the video preview, thereby establishing an action that could be performed on the respective content.) responsive to selection of the particular contextualized search result (e.g. Denney, see paragraph [0035-0035], which discloses the video preview may be presented in associated with the corresponding video item (e.g. contextualized search result) upon presentation of the web page presented in response to the user request for information, may be presented only upon detection of particular user actions, or any .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        June 15, 2021